
	

113 HR 2567 IH: Child Handgun Safety Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2567
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Speier (for
			 herself, Mrs. Carolyn B. Maloney of New
			 York, Ms. Clarke,
			 Ms. Brown of Florida,
			 Mr. Cartwright,
			 Mr. Tierney,
			 Ms. Shea-Porter,
			 Mr. Holt, Mr. Grijalva, Ms.
			 Schakowsky, Mr. Moran,
			 Ms. Frankel of Florida,
			 Mr. Clay, Mr. Pallone, Mr.
			 Blumenauer, Mr. Honda,
			 Mr. McGovern, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require that all handguns manufactured, sold in, or
		  imported into, the United States incorporate technology that precludes the
		  average five year old child from operating the handgun when it is ready to
		  fire.
	
	
		1.Short titleThis Act may be cited as the
			 Child Handgun Safety
			 Act.
		2.Consumer product
			 safety standard for child-resistant handguns
			(a)Establishment of
			 standardNotwithstanding
			 section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)(5)(E)), the Consumer Product Safety Commission, in consultation with
			 the Attorney General and the Director of the National Institute of Justice,
			 shall promulgate a consumer product safety standard under section 7(a) of such
			 Act (15 U.S.C. 2056(a)) for handguns.
			(b)Standard
			 Requirements
				(1)In
			 generalThe standard established under subsection (a) shall
			 require that—
					(A)effective 1 year after the date of the
			 enactment of this Act, any handgun manufactured in the United States must be
			 child-resistant and include a mechanism such as one described in paragraph (2)
			 that effectively precludes an average five year old child from operating the
			 handgun when it is ready to fire; and
					(B)effective 2 years after the date of the
			 enactment of this Act, any handgun sold, offered for sale, traded, transferred,
			 shipped, leased, or distributed in the United States must be—
						(i)child-resistant, if manufactured on or
			 after the effective date in subparagraph (A); or
						(ii)a
			 retrofitted child-resistant handgun, if manufactured before the effective date
			 in paragraph (1).
						(2)Mechanisms
			 describedThe mechanisms
			 described in paragraph (1)(A) include—
					(A)raising trigger
			 resistance to at least a ten-pound pull;
					(B)altering the
			 firing mechanism so that an average five year old child’s hands are too small
			 to operate the handgun; or
					(C)requiring a series
			 of multiple motions in order to fire the handgun.
					(c)Exemptions
				(1)Antique
			 firearmsThe standard established under this section shall not
			 require retrofitting of antique firearms.
				(2)Military
			 firearmsThe standard
			 established under this section shall not apply to a firearm that is owned by
			 the Department of Defense.
				(d)Cost of
			 retrofitting
				(1)In
			 generalExcept as provided in paragraph (2), the cost of
			 retrofitting a handgun as required under subsection (b) shall be borne by the
			 manufacturer of the handgun if the manufacturer is operational at the time the
			 retrofit is required.
				(2)ReimbursementSection
			 524(c) of title 28, United States Code, is amended—
					(A)in subparagraph
			 (H), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 subparagraph (I) the following:
						
							(J)payments to reimburse manufacturers of
				handguns for the costs of retrofitting handguns as required by section
				201(b)(2)(B) of the Child Handgun Safety
				Act.
							.
					3.DefinitionsIn this title:
			(1)Handgun and
			 antique firearmThe terms
			 handgun and antique firearm have the meanings given
			 such terms in section 921 of title 18, United States Code.
			(2)child-resistant
			 handgunThe term
			 child-resistant handgun means a handgun that—
				(A)prevents a child from being able to fire
			 the handgun; and
				(B)was manufactured in such a manner that the
			 firing restriction described in subparagraph (A)—
					(i)is incorporated into the design of the
			 handgun; and
					(ii)cannot be readily removed or
			 deactivated.
					(3)Retrofitted
			 personalized handgunThe term
			 retrofitted child-resistant handgun means a handgun fitted with a
			 device that—
				(A)precludes an average five year old child
			 from operating the handgun when it is ready to fire; and
				(B)attaches to the handgun in a manner such
			 that the device cannot be readily removed or deactivated.
				
